oO wo NN DD OH FP DW He

DO dO KH NY NY NYO NH ND NO KH KF FF HF FE FEF FEF Re RS Re
oN OKO wo OR OULU lUlUlULUreRlUDDlUlUmUlCUCCOOCUCOOUlNGS OC ONOCCULWLROWaes LT Srl Cl

 

 

 

 

 

 

 

 

 

 

 

 

ENTERED — ee
COUNSEL/PARTIES OF RECORD
AUG 08 2019
ae
DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:16-CR-201-APG-NJK
Plaintiff, Final Order of Forfeiture
v.
JESSICA YVETTE FIGUEROA,
Defendant.
This Court found that Jessica Yvette Figueroa shall pay the in personam criminal
forfeiture money judgment of $159,765 pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18

U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(8)(B); and 21 U.S.C. §
853(p). Criminal Information, ECF No. 3; Plea Agreement, ECF No. 6; Arraignment and
Plea, ECF No. 9; Preliminary Order of Forfeiture, ECF No. 10.

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

To comply with Honeycutt v. United States, _ _U.S.___, 137 S. Ct. 1626 (2017), the
government reduced the in personam criminal forfeiture money judgment amount to
$15,976.50.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
the United States recover from Jessica Yvette Figueroa the in personam criminal forfeiture
money judgment of $15,976.50, not to be held jointly and severally liable with her
codefendants and the collected money judgment amount between the codefendants is not to

///

 
eo Se N DH A FPF WO NHN

Bh BO NO NO KN NO NY HO HNO KS FSF FF FSF FEF OO Se OU eh ell
oN DO A Pe BDO NS FtllUCODUClCUCCOClUlUDOWOULUCUNUONMUCUCUCUMOlULW BOULUD UlUCUrPRCUDD

 

 

exceed $3,300,000 pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); 18 U.S.C. §
981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(8)(B); and 21 U.S.C. § 853(p).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States
Attorney’s Office, Attention Asset Forfeiture Unit.

DATED “bhyesre 7? __, 2019.

J 42

HONORABLE ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
